                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 HENRY RILEY,

                Plaintiff,                                  CIVIL ACTION NO.: 4:18-cv-258

        v.

 MACY’S INC., et al.,

                Defendant.


                                            ORDER

       Before the Court is the parties’ Joint Stipulation of Dismissal With Prejudice filed on

January 18, 2019, stating that the parties seek to dismiss all claims. (Doc. 10.) Therefore, pursuant

to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Court DISMISSES this action with

prejudice. The Clerk is hereby authorized and directed to CLOSE this case.

       SO ORDERED, this 1st day of March, 2019.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
